Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The amendment after the Non-final office action filed on January 13, 2021, is acknowledged and has been entered. Claims 1 and 3 have been amended.	Claims 1-17 are currently being examined. 

WITHDRAWN OBJECTIONS AND REJECTIONS
Claim 1 and 3 have been amended. Accordingly, rejection of claims 3 and 5 under U.S.C. 112(d), is hereby withdrawn.  
Rejection of claim 1 under 35 U.S.C. 112(a) – Enablement, is hereby withdrawn in view of Applicant’s amendment.
	Rejection of claim 3 under 35 U.S.C. 102(a)(1), is hereby withdrawn in view of Applicant’s arguments and amendment to claims 1 and 3.

Claim Objections
Claim 4 is objected to because of the following informalities:  the period is missing at the end of the claim.  Appropriate correction is required.


OBJECTION MAINTAINED
Specification 
The disclosure is objected to because of the following informalities: the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 502.05 L.
Appropriate correction is required.

Response to Arguments
	For the objection of specification, the applicant states:

    PNG
    media_image1.png
    121
    628
    media_image1.png
    Greyscale

	However, applicant has not actually submitted a new Sequence Listing and a Substitute Specification containing an incorporated-by-reference paragraph for this Sequence Listing. Thus the objection is maintained for the reasons of record. 

REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the reasons of record.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation the CDR2 sequence of the VH domain has an amino acid sequence selected from the group consisting of SEQ ID NOs: 3-5 (line 6-9), and the claim also recites wherein the CDR2 sequence of the VH domain has the amino acid sequence SEQ ID NO: 3 (line 19-20) which is the narrower statement of the range/limitation. Similarly, claim 1 recites the broad recitation the CDR1 sequence of the VL domain has an amino acid sequence selected from the group consisting of SEQ ID NOs 9 and 12 (line 12-14), and the claim also recites wherein the CDR1 sequence of the VL domain has the amino acid sequence SEQ ID NO:12 (line 20) which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-17 are rejected because they are dependent on claim 1 directly or indirectly. 


Response to Arguments
For the rejection of claims 1-4 and 6-17 under 35 U.S.C. 112(b) applicant argues:

    PNG
    media_image2.png
    96
    619
    media_image2.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. Amendment to claim 1 is acknowledged, however, the amendment did not overcome 112(b) rejection because the claim is still drawn to broad and narrow versions of VHCDR2 and VL CDR1. Therefore, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Application No. 16/463,583

This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, the claims of Appl. 583 teach a CAR comprising a scFvTAG-72 antibody (claim 1) with the same amino acid sequences as those of instant application for VH CDR1-3 and VL CDR1-3 (claim 2).
Regarding claim 2, the claims of Appl. 583 teach the same amino acid sequences as the instant application for SEQ ID NO: 6-8 (claim 3).
Regarding claim 3, the claims of Appl. 583 teach the same amino acid sequences as the instant application for SEQ ID NO: 13-14 (claim 4).
Regarding claim 5, the claims of Appl. 583 teach the same amino acid sequences as the instant application for SEQ ID NO: 16-18 (claim 5).
Regarding claim 4, SEQ ID NO: 16 and 18 of the ‘583 claims comprise SEQ ID NO: 15, LSADDAKKDAAKKDDAKKDDAKKDL.
Therefore, given that the same sequences are claimed in the co-pending application, the scFv of the CAR of the Appl. 583 claims makes obvious the instantly claimed scFV.
Regarding claim 17, the claims of Appl. 583 teach an isolated nucleic acid encoding the CAR (claims 9 and 10). It would have been prima facie obvious to construct a nucleic acid encoding the the scFv antibody to express and make the antibody for use. 
prima facie obvious to place the scFv antibody in a pharmaceutically acceptable carrier like phosphate buffered saline for storage and use. 

Response to Arguments
For the rejection of claims 1-5, 13, and 17 under Double Patenting applicant argues:

    PNG
    media_image3.png
    125
    635
    media_image3.png
    Greyscale

Applicants’ arguments have been considered, but have not been found persuasive because the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications.” Thus, the rejection is maintained because it is not the only rejection remaining.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642